Citation Nr: 0843316	
Decision Date: 12/16/08    Archive Date: 12/23/08

DOCKET NO.  07-33 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Fargo, North Dakota



THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
lung disorder, to include as due to inservice exposure to 
asbestos.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to March 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in Fargo, 
North Dakota (RO).  

The issue of entitlement to service connection for a lung 
disorder, to include as due to inservice exposure to 
asbestos, is addressed in the remand portion of the decision 
below, and is remanded to the RO via the Appeals Management 
Center in Washington, D.C.


FINDINGS OF FACT

1.  Service connection for a lung disorder was denied by an 
unappealed August 1998 rating decision.

2.  Evidence associated with the claims file since the 
unappealed August 1998 rating decision raises a reasonable 
possibility of substantiating the veteran's claim for 
entitlement to service connection for a lung disorder.




CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to 
service connection for a lung disorder is new and material, 
and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).  Without deciding whether the notice and 
development requirements have been satisfied in the present 
case, the Board is not precluded from adjudicating the issue 
of whether new and material evidence has been submitted to 
reopen the claim for a lung disorder, to include as due to 
inservice asbestos exposure.  This is so because the Board is 
taking action favorable to the veteran by reopening the claim 
for service connection for the disorder at issue.  As such, 
this decision poses no risk of prejudice to the veteran.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also 
Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 
16-92, 57 Fed. Reg. 49,747 (1992).

In an unappealed August 1998 rating decision, the RO denied 
the veteran's claim for entitlement to service connection for 
a lung disorder because the evidence did not show a current 
diagnosis of a lung disorder.  Notice of this decision was 
sent to the veteran in September 1998, and he did not timely 
file a notice of disagreement thereafter.  Accordingly, the 
August 1998 decision is final based on the evidence then of 
record.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2008).

In February 2007, the veteran filed a claim to reopen the 
issue of entitlement to service connection for a lung 
disorder.  In a March 2007 rating decision, the RO denied 
service connection for a lung disorder on the merits on the 
basis that the evidence of record did not show that the 
veteran's lung disorder was related to service, to include 
inservice asbestos exposure.  Although the RO did not 
explicitly so state, the RO found that new and material 
evidence was presented to reopen the veteran's claim for 
entitlement to service connection for a lung disorder.  Such 
a determination, however, is not binding on the Board, and 
the Board must first decide whether new and material evidence 
has been received to reopen the claim.  Barnett v. Brown, 83 
F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 
Vet. App. 239, 244 (1993) (Board reopening is unlawful when 
new and material evidence has not been submitted).  
Consequently, the Board will adjudicate the question of 
whether new and material evidence has been received, 
furnishing a complete explanation as to its reasons and bases 
for such a decision.

A claim will be reopened if new and material evidence is 
presented.  38 U.S.C.A. § 5108.  Because the August 1998 
rating decision is the last final disallowance, the Board 
must review all of the evidence submitted since that action 
to determine whether the veteran's claim for service 
connection should be reopened and re-adjudicated on a de novo 
basis.  Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  If 
new and material evidence is presented with respect to a 
claim which has been disallowed, the Board shall reopen the 
claim and review the former disposition of the claim.  38 
U.S.C.A. § 5108.

New and material evidence can be neither cumulative, nor 
redundant, of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  "New" evidence means existing evidence not 
previously submitted to VA.  "Material" evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  See 38 C.F.R. § 
3.156(a).

The evidence of record at the time of the August 1998 rating 
decision consisted of the veteran's claim; his service 
personnel records; his service medical records which were 
negative for any findings of a lung disorder; a May 1995 
chest x-ray which indicated that the veteran's lungs were 
"probably okay" but concluded that "very low profusion 
interstitional disease" secondary to "asbestosis could not 
absolutely be excluded"; and a February 1998 VA examination 
report which found no asbestosis.  Evidence received since 
the August 1998 rating decision includes a February 1998 
private chest x-ray revealing "possible very low profusion 
parenchymal changes secondary to asbestosis"; an August 1998 
private treatment record which reveals a diagnosis of 
asbestosis; and an October 2005 private treatment record 
which reflects that the veteran underwent a chest x-ray which 
revealed minor abnormal findings that did not indicate lung 
cancer, including a "4mm stable, smooth, non-calcified 
nodule right lower lung" and "left lower lung scar."  In 
addition, the veteran provided testimony before the Board in 
April 2008.

The Board has reviewed the evidence received since the August 
1998 rating decision and has determined that the evidence is 
new, as it was not of record at the time of the decision.  
The evidence is also material because it relates to facts 
necessary to substantiate the claim.  Specifically, the 
medical evidence provides a diagnosis of asbestosis.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992) (holding that in 
determining whether evidence is new and material, the 
credibility of the evidence is presumed).  Because a 
diagnosis of a lung disorder was not of record at the time of 
the February 1998 rating decision, this evidence is not 
cumulative or redundant and raises a reasonable possibility 
of substantiating the claim.  Accordingly, the veteran's 
claim for service connection a lung disorder is reopened.


ORDER

New and material evidence having been received, the claim for 
entitlement to service connection for a lung disorder is 
reopened; the claim is granted to this extent only.


REMAND

The veteran asserts that service connection is warranted for 
a lung disorder as a result of asbestos exposure inservice.  
He contends that he was exposed to asbestos while in the 
Navy.  He alleges that he was stationed in the engine room of 
the USS FIREDRAKE and was regularly exposed to asbestos from 
the pipes.  During his April 2008 Board hearing, he reported 
that he was required to remove insulation from pipes in order 
to fix them, and that the insulation contained asbestos.  He 
also noted that there was asbestos throughout the ship.  The 
veteran also testified that he was involved in a class action 
lawsuit and was awarded damages for exposure to asbestos 
during the time that he was in service and after service 
discharge.  He noted that, after service discharge, he worked 
in the linoleum, carpet, and tile industry, and that he was 
exposed to asbestos during that time.

The veteran's service personnel records reflect that from 
October 1967 through March 1971 he served aboard the USS 
FIREDRAKE.  The veteran's service records also reveal that 
his occupational specialty was marine mechanics.  During his 
April 2008 Board hearing, the veteran testified that his 
title during service was machinist mate.  He explained that 
his duties included keeping the machinery up and running in 
the engine room. 

The Board finds that the record does not demonstrate that the 
veteran's claim has been sufficiently developed.  The RO 
should attempt to confirm the veteran's assertions that he 
may have been exposed to asbestos during service.  If, after 
verifying asbestos exposure, there is evidence that the 
veteran was exposed to asbestos inservice, the RO should 
schedule the veteran for a VA examination to ascertain the 
current nature and etiology of any lung disorder found.

Accordingly, the case is remanded for the following action:

1.  Based on the April 1998 statement of 
detailed information (employer, dates of 
employment, location of employment, job 
responsibilities, etc.) of postservice 
occupational asbestos exposure provided by 
the veteran, the RO must attempt to 
contact the employers identified, and 
request copies of all available medical 
records and personnel records indicating 
the veteran's job duties and any potential 
occupational exposure to asbestos.  All 
information obtained must be made part of 
the file.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  The veteran and his 
representative must be informed as to the 
result of these efforts.  The veteran must 
then be given an opportunity to respond.

2.  The RO must contact the Department of 
the Navy Medical Liaison office, at the 
following address: Naval Sea Systems 
Command (SEA 00D), Congressional and 
Public Affairs Office, 1333 Isaac Hull 
Avenue SE, Washington Navy Yard, D.C., 
20376, and request verification of the 
veteran's alleged inservice exposure to 
asbestos.  The RO must enclose a copy of 
the veteran's service personnel records, 
as well as a copy of all of the veteran's 
statements and testimony of record in 
which he describes the ways by which he 
was allegedly exposed to asbestos.  The 
Liaison Office must be requested to verify 
the alleged sources of exposure, and must 
be asked to indicate whether it was likely 
that the veteran was exposed to asbestos 
in the course of his assigned duties.  If 
no such opinion can be given, the service 
department must so state, and give the 
reason why.  All information obtained must 
be made part of the file.  All attempts to 
secure this evidence must be documented in 
the claims file by the RO.  The veteran 
and his representative must be informed as 
to the result of these efforts.  The 
veteran must then be given an opportunity 
to respond.

3.  Thereafter, if additional evidence is 
obtained which shows that the veteran was 
exposed to asbestos inservice, the RO must 
make arrangements to provide the veteran 
with a VA examination to determine the 
current existence and etiology of any lung 
disorder found.  The claims file must be 
made available to and reviewed by the 
examiner.  All pertinent symptomatology 
and findings must be reported in detail.  
Any indicated diagnostic tests and studies 
must be accomplished.  Thereafter, based 
upon review of the service and post 
service medical records, the examiner must 
provide an opinion as to whether any lung 
disorder found is related to the veteran's 
active duty military service, to include 
asbestos exposure.  The examiner must also 
provide an opinion as to whether any lung 
disorder found was related to any history 
of postservice asbestos exposure.  A 
complete rationale for all opinions must 
be provided.  The report must be typed.

4.  The RO must notify the veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2008).  In the event that 
the veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

5.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures.

6.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim must be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case must be provided to the veteran and 
his representative.  After the veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


